OPINION
HOWARD, Judge.
This is an appeal from an order revoking appellant’s probation for the offense of joyriding and sentencing him to one year in the county jail.
Appellant seeks reversal because (1) the trial court misadvised him as to the joyriding sentence and (2) failed to comply with Rule 27.8(e), Arizona Rules of Criminal Procedure, 17 A.R.S.
Before accepting appellant’s admission of the allegations of the petition to revoke, the court advised him of the nature of the violation, his right to cross examine witnesses and to present witnesses in his behalf, and that he had a right to remain silent. The court told him that his admission of the violation could result in probation being revoked and erroneously informed him that he could be sentenced to up to six months. Appellant was represented by counsel and advised the court that no promises or threats had been made. A factual basis for the admission was established. Probation was revoked and the one-year sentence was imposed, with one month’s credit.
We find no grounds for reversal. Rule 27.8 does not require the trial court to advise a probationer of potential sentence for the offense as to which he had been placed on probation. See State v. Guenther, 122 Ariz. 196, 593 P.2d 946 (App.1979). Since the trial court had no duty to inform appellant of the possible length of the sentence should his probation be revoked, we do not believe that the misinformation given to appellant calls for setting aside the sentence and his admission absent a showing that the misinformation induced his admission. No such showing is made here.
We have reviewed the record for fundamental error, A.R.S. Sec. 13-4035, and find none.
Affirmed.
HATHAWAY, C. J., and RICHMOND, J., concur.